                 IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                         CHARLOTTE DIVISION
                     CIVIL CASE NO: 3:19-CV-503-DCK

RHONDA BLANTON and HENRY BLANTON, )
on behalf of themselves and their minor   )
children, H.B., R.B., and J.B.            )
                                          )
                             Plaintiffs,  )
                                          )
               v                          )               ORDER
                                          )
CINEMARK USA, INC., and                   )
CINEMARK MOVIES 10,                       )
                                          )
                             Defendants.  )
_________________________________________ )

       THIS MATTER IS BEFORE THE COURT regarding “Plaintiff’s Motion To Appear

Telephonically Or Via Video Conference” (Document No. 23) and scheduling concerns. The

parties have consented to Magistrate Judge jurisdiction pursuant to 28 U.S.C. § 636(c), and

immediate review is appropriate.

       This matter is currently scheduled for a hearing on June 17, 2020 to consider the “Joint

Petition For Approval Of Minor Settlement…” (Document No. 15). In the interests of efficient

case management and judicial economy, and especially considering the ongoing COVID

pandemic, the undersigned has decided to again postpone a hearing on the “Joint Petition….”

       Also before the Court is the recently filed “Plaintiff’s Motion To Appear Telephonically

Or Via Video Conference” (Document No. 23) filed on May 29, 2020. By the instant motion,

Plaintiffs and Guardian Ad Litem Penny Isenhour request permission to appear at the hearing by

telephone or video conference. (Document No. 23). Plaintiffs assert that they and Ms. Isenhour

are all especially vulnerable to the COVID-19 virus and/or live with others who are vulnerable.




         Case 3:19-cv-00503-DCK Document 24 Filed 06/04/20 Page 1 of 2
Id. Plaintiff’s counsel is available to attend the hearing in person, and Defendant’s counsel

consents to the requested relief. Id.

       Because scheduling issues, courtroom availability, and other concerns require the

undersigned to postpone this hearing as currently scheduled, the Court will deny the pending

motion without prejudice. Plaintiffs may re-assert their request(s), if necessary, before the next

hearing date.

       In fact, the Court will direct counsel and Ms. Isenhour to confer before the next hearing

date and file a joint motion or status report. Counsel’s filing should identify: (1) all persons whose

attendance is necessary at a hearing regarding approval of settlement; (2) who is available and

planning to appear in person; (3) and who, if anyone, moves for leave to attend via telephone or

video conference. In addition, counsel’s filing should note the parties’ and Ms. Isenhour’s joint

consent, or explain any areas of disagreement.

         IT IS, THEREFORE, ORDERED that “Plaintiff’s Motion To Appear Telephonically

Or Via Video Conference” (Document No. 23) is DENIED WITHOUT PREJUDICE.

         IT IS FURTHER ORDERED that counsel for the parties and Guardian Ad Litem Penny

Isenhour shall appear before the Court at 401 West Trade Street, Courtroom 1-1, Charlotte, North

Carolina at 2:00 p.m. on Friday, July 17, 2020 prepared to address the “Joint Petition For

Approval Of Minor Settlement…” (Document No. 15)

       IT IS FURTHER ORDERED that the parties shall make a filing regarding attendance

at the hearing, as directed herein, on or about July 2, 2020.

       SO ORDERED.
                                         Signed: June 4, 2020




                                                  2
          Case 3:19-cv-00503-DCK Document 24 Filed 06/04/20 Page 2 of 2
